DETAILED ACTION
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vymenets et al. (US 2015/0350437, hereinafter Vymenets), in view of Peterson et al. (US 6,904,143, hereinafter Peterson).

As per claim 1, Vymenets teaches a computer-implemented method for managing an interactive agent, comprising: 
providing, using a server, instances of a conversation agent to a plurality of customer devices for interaction in a conversation flow over one or more communications channels (i.e., deploy flow design, generating instructions for execution by interaction system during future interaction, interactions/activities may be routed to contact center agents or contact center resources (such as an IVR system, or automated chatbot), interaction may be split into multiple communication channels, see at least Fig. 1,  [0057], [0060], [0076], [0085], [0125], [0131]), wherein the conversation flow comprises one or more steps (see at least Fig. 10A-10D, [0102], [0137], [0138]); 
storing, in a database, log data of customer interactions with the conversation agent of the plurality of customer devices at the one or more steps (i.e., monitor interactions between customers and various contact center resources, store data associated with the interaction, see at least [0106], [0138], [0162]), wherein the log data indicates a quantity of customers entering the one or more steps (i.e., volume of interaction traffic flowing through each path of the flow design, see at least [0138]); 
generating data for rendering, by one or more display devices, a visual representation of usage of the one or more steps in a map view based on the log data (i.e., viewing a live flow including the traffic or volume interaction flowing through each path, see at least Fig. 10A-10D, [0136]), wherein a node in the map view corresponds to one of the one or more steps executed at runtime (i.e., a connector between two adjacent blocks, see at least [0102], [0145]), ; and 
responsive to a user selection of a node in the map view, displaying the log data associated with the selected node (i.e., the supervisor or agent may select the connector to display additional contextual metrics about the flow of interactions, see at least [0145]).  	Vymenets does not explicitly teach wherein the visual representation reflects a ratio between a total number of executions of the conversation agent and the quantity of customers entering the one or more steps. 
Peterson teaches visual representation reflects a ratio between a total number of executions of the conversation agent and the quantity of customers entering the one or more steps (i.e., each node and leaf is marked with the count of calls that reached the node or leaf, and the absolute percentages, relative to all calls in the data set, see at least Fig. 14, column 31, line 35 – column 32, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vymenets such that the visual representation reflects a ratio between a total number of executions of the conversation agent and the quantity of customers entering the one or more steps as similarly taught by Peterson because Vymenets teaches displaying volume of interaction flowing through each path (see at least [0136] of Vymenets) and it would have been obvious to provide the volume information in known formats in the art such as a percentage (see at least Fig. 14, column 31, line 35 – column 32, line 9 of Peterson).

As per claim 2, Vymenets teaches wherein the log data of customer interactions further comprises inputs and error messages (i.e., user input values are saved, traffic metric may include instance s or location in which user errors are occurring and the nature and quantity of such errors, see at least [0058], [0142], [0145]).  

As per claim 3, Vymenets teaches wherein the one or more steps comprise pre-defined strings presented to the plurality of consumer devices via the one or more communications channels (i.e., a predefined message is presented to the caller or customer, see at least [0085]).  

As per claim 4, Vymenets teaches wherein the one or more communication channels facilitate an exchange of text messages (i.e., media channels including SMS messages, see at least [0054], [0107]).  
As per claim 5, Vymenets teaches wherein the one or more communication channels facilitate a verbal exchange of a message (i.e., channels including telephony or voice, see at least [0054], [0107]).  

As per claim 6, Vymenets teaches wherein the map view is a tree structure (see at least Fig. 10A-10D, [0137], [0138]).  

As per claim 7, Vymenets teaches responsive to an interaction with the node in the map view, editing the conversation agent (i.e., once a block has been added, the newly added block may remain selected and a corresponding attribute panel may be displayed for configuring the settings, parameters, and attributes of the newly added block, [0106]-[0108], [0121], [0128], [0129]).
  
As per claim 8-14, these are the system claims of claims 1-7.  Therefore, claims 8-14 are rejected using the same reasons as claims 1-7.

As per claim 15-20, these are the non-transitory computer-readable device claims of claims 1-6.  Therefore, claims 15-20 are rejected using the same reasons as claims 1-6.

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 8, and 15, Applicant’s arguments have been fully considered, but are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curtis et al. (US 10,303,773) is cited to teach a percentage of the total number of end users of the chatbot that have interacted with each respective conversation node of each respective conversation path is shown adjacent to each conversation node.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121